Title: To George Washington from John Hancock, 24 November 1776
From: Hancock, John
To: Washington, George



Sir,
Philada Novr 24th 1776.

You will percieve from the enclosed Resolves, the Steps which Congress have thought proper to take in the present critical State of our Affairs.
In Order to give you all possible Assistance in keeping the Army together at this Juncture, the Congress have appointed a Committee to repair to Head Quarters to co-opperate with you in the Business. They will set out tomorrow Morning; at which Time, the blank Commissions, ordered to be sent by the enclosed Resolve, shall be forwarded.
You will please to order, from the Northern Department, such of the Troops as were raised in Pennsylvania & New Jersey, to join the Army

immediately under your Command. Should there be a Necessity of supplying their Places, the Eastern States are to be applied to for that Purpose.
The Congress being desirous of exchanging Mr Franklin for General Thompson, you will please to propose the Matter to Genl Howe agreeably to the enclosed Resolve. I have the Honour to be, with every Sentiment of Esteem & Respect, Sir, your most obedt and very hble Servt

John Hancock Prest


Your favr of 21st is rec’d & laid before Congress.
The Comee appointed to devise Measures for reinforcing you, have taken sundry Steps for that End, of which the Comee that sets out tomorrow will inform you, and make you fully acquainted with Particulars.
The Bearer hereof will proceed immediately to Genl Schuyler with Dispatches, and will convey any Commands from you to the Northern Department.

